UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4356


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL KEITH HAWKINS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:08-cr-00436-TDS-1)


Submitted:   February 24, 2011            Decided:   February 28, 2011


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Milton B. Shoaf, Jr., Salisbury, North Carolina, for Appellant.
Anna Mills Wagoner, United States Attorney, Randall S. Galyon,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael Keith Hawkins pled guilty to possession with

intent to distribute cocaine base, in violation of 21 U.S.C.

§ 841(a)(1), (b)(1)(B) (2006), and possession of a firearm in

furtherance         of   a   drug       trafficking         crime,     in    violation      of   18

U.S.C. § 924(c) (2006).                 The district court sentenced Hawkins to

the mandatory minimum term of 120 months’ imprisonment on the

drug conviction followed by a mandatory, consecutive sixty-month

term of imprisonment on the firearm conviction.                               Hawkins appeals

the district court’s imposition of the consecutive sentence.

               On    appeal,       Hawkins    argues          that     the    district       court

erred     in    imposing          the    consecutive          sentence        under    § 924(c)

because    he       received      a     greater       minimum     sentence      for    the    drug

conviction.          Hawkins’s argument is foreclosed by the Supreme

Court’s recent decision in Abbott v. United States, 562 U.S.

___, 131 S. Ct. 18 (2010).                        In Abbott, the Court held that

§ 924(c)       subjects       a       defendant        to    a    mandatory,         consecutive

sentence regardless of whether the defendant also receives a

greater    mandatory         minimum       sentence          on   a    different       count     of

conviction.          Abbott, 131 S. Ct. at 23.                        Therefore, Hawkins’s

sentence is not subject to attack on the ground that he asserts.

               Accordingly, we affirm the district court’s judgment.

We   dispense        with    oral       argument       because        the    facts    and    legal



                                                  2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                3